Citation Nr: 0331950	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-tibial tendonitis of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-tibial tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from September 1990 to 
January 1995.

The current appeal arose from an October 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO granted entitlement to separate evaluations of 10 
percent for right and left knee post-tibial tendonitis.

Although in early April 2002 the veteran had requested the 
opportunity to provide oral testimony before a Veterans Law 
Judge of the Board of Veterans' Appeals (Board) sitting at 
the RO, he subsequently withdrew such request in writing in 
late April 2002.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO issued a VCAA notice letter to the veteran in April 2001 
in connection with his current appeal; however, that letter 
gave him 60 days to respond thereto.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

The veteran was last examined by VA in August 2000 to 
ascertain the nature and extent of severity of his service-
connected bilateral post-tibial tendonitis.  However, it is 
apparent from the examination report that the claims file had 
not been made available to the examiner for review in 
conjunction with the examination.  Moreover, the examination 
is only a few sentences long and does not address functional 
loss due to pain, etc.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The fact that the August 2000 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examinations inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for bilateral knee post-
tibial tendonitis.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of his 
bilateral knee post-tibial tendonitis.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examinations.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Does the service-connected bilateral 
knee disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected bilateral 
knee disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
bilateral knee disability, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected bilateral knee 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected bilateral knee 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
bilateral knee disability, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected bilateral knee 
disability.  

If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to increased evaluations for 
right and left knee post-tibial 
tendonitis.  

In so doing, the VBA AMC should document 
its consideration of the applicability of 
38 C.F.R. §§  3.321(b)(1), 4.40, 4.45, 
4.59 (2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for increased evaluations, and may result in their 
denial.  38 C.F.R. § 3.655 (2002; Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAFC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


